UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7069


SAMUEL A. WILDER,

                    Plaintiff - Appellant,

             v.

WILLIAM F. KREBS, in his individual capacity as Dentist at McCormick
Correctional Institution,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:17-cv-00763-CMC)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Anthony Wilder, Appellant Pro Se. Ashley S. Heslop, HALL BOOTH SMITH,
PC, Mount Pleasant, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Samuel Anthony Wilder appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 (2012) complaint and denying his motion for reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Wilder v. Krebs, No. 2:17-cv-00763-CMC (D.S.C. April 25,

2019; June 20, 2019). We grant Krebs’ motion to extend the filing time for his informal

response brief. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2